Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Final Rejection

The Status of Claims:
Claims 1-10, 12-45 are pending. 
Claims 1-5, 10,12-15,20-26 are rejected. 
Claims 6-9 and 16-19 are objected.
Claims 27-45 are withdrawn from consideration. 



Claim Objections

Claims 6-9 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejection of Claims 1-26 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn due to the modification of the claims.  


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


1.	The rejection of Claims 1-26 under 35 U.S.C. 112, first paragraph, , is withdrawn due to the modification of the claims.  

2.	The rejection of Claims 1-26 under 35 U.S.C. 112, first paragraph, , is withdrawn due to the modification of the claims.  

3.	The rejection of Claims 1-26 under 35 U.S.C. 112, first paragraph, , is withdrawn due to the modification of the claims

4.	The rejection of Claims 1-26 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, The rejection of Claims 1-26 under 35 U.S.C. 112, first paragraph, , is withdrawn due to the modification of the claims.  

Claim Rejections - 35 USC § 102
The amendment filed on 7/11/2022 has been considered and is persuasive. 


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	The rejection of Claim(s) 1-5,10-15, and  21 under 35 U.S.C. 102(a)(1) as being anticipated clearly  by Soural et al (European Journal of Medicinal Chemistry, 41, 2006, p.467-474) is withdrawn due to the modification of the claims.
6.	The rejection of Claim(s) 1-2 , and 10 under 35 U.S.C. 102(a)(1) as being anticipated clearly  by Soural et al (Combinational Science, 2010, 13(1),39-44) is withdrawn due to the modification of the claims.

7.	The rejection of Claim(s) 1, 3, 8-10-13, 20 under 35 U.S.C. 102(a)(1) as being anticipated clearly  by Sato et al (J. Heterocyclic Chem .. 36, Sept-Oct., 1999,  1189-1193) is withdrawn due to the modification of the claims.

8.	The rejection of Claim(s) 1-5, 8-10, 20, 24 26 under 35 U.S.C. 102(a)(2) as being anticipated clearly Brown et al (EP0811613 A1) is withdrawn due to the modification of the claims.

9.	The rejection of Claim(s) 1-5, 10-15,20 under 35 U.S.C. 102(a)(1) as being anticipated clearly  by Akerbladh et al (Journal of Organic Chemistry , 2015,80(3), p.1464-1471) is withdrawn due to the modification of the claims.
.
10.	In view of the revised claims, The rejection of Claim(s) 1-4, 10-15,20-26 under 35 U.S.C. 102(a)(2) as being anticipated clearly  by Enomoto et al (US 4,711,898) has been changed to the rejection of Claim(s) 1-5, 10-15,20-26 under 35 U.S.C. 103 as being unpatentable over Enomoto et al (US 4,711,898) in the followings:

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

11.	Claim(s)  1-5, 10,12-15,20-26 are rejected under 35 U.S.C. 103 as being unpatentable over Enomoto et al (US 4,711,898).


Determination of the scope and content of the prior art
Enomoto et al discloses  4-Quinolone derivatives having anti-inflammatory, anti-allergenic, antitussive, expectorant and antithrombotic activity and a pharmacomposition containing the following compounds:

    PNG
    media_image1.png
    806
    623
    media_image1.png
    Greyscale

(see col. 13, Table 1)



    PNG
    media_image2.png
    544
    622
    media_image2.png
    Greyscale

(see col. 17, Table 2)

    PNG
    media_image3.png
    272
    573
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    199
    549
    media_image4.png
    Greyscale

(see col. 13 , lines 30-51)
 
The current invention, however, differs from the prior art in that the claimed compound having  3-fluoro substituent on the phenyl ring is unspecified in the prior  art 

Ascertainment of the difference between the prior art and the claims

1. The difference between the instant application and the applied art is that the
applied art do not expressly teach the claimed compound having  3-fluoro substituent on the phenyl ring


Resolving the level of ordinary skill in the pertinent art.
Regarding the instant Claims 7-10, 16-18,  with respect to the lack of disclosing teach the claimed compound having  3-fluoro substituent, the prior art does not exemplify in the prior art. Even so, it is well established that position isomers are prima facie structurally obvious even in the absence of a teaching to modify.  The isomer is expected to be prepared by the same method and to have generally the same properties.  This expectation is then deemed the motivation for preparing the position isomers.  This circumstance has arisen many times.  See: Ex parte Englehardt, 208 USPQ 343, 349; In re Mehta, 146 USPQ 284, 287; In re Surrey, 138 USPQ 67; Ex Parte Ullyot, 103 USPQ 185; In re Norris, 84 USPQ 459; Ex Parte Naito, 168 USPQ 437, 439; Ex parte Allais, 152 USPQ 66; In re Wilder, 166 USPQ 545, 548; Ex parte Henkel, 130 USPQ 474; Ex parte Biel, 124 USPQ 109; In re Petrzilka, 165 USPQ 327; In re Crownse, 150 USPQ 554; In re Fouche, 169 USPQ 431; Ex parte Ruddy, 121 USPQ 427; In re Wiechert, 152 USPQ 249,  In re Shetty, 195 USPQ 753.
For example, “Position isomerism has been used as a tool to obtain new and useful drugs” (Englehardt) and “Position isomerism is a fact of close structural similarity” (Mehta, emphasis in the original). See also MPEP 2144.09, second paragraph.

Considering objective evidence present in the application indicating obviousness or nonobviousness.
Enomoto et al expressly discloses the 4-Quinolone derivatives having anti-inflammatory, anti-allergenic, antitussive, expectorant and antithrombotic activity and a pharmaceutical composition containing the following compounds:

    PNG
    media_image5.png
    303
    585
    media_image5.png
    Greyscale
and

    PNG
    media_image6.png
    302
    518
    media_image6.png
    Greyscale
.
(see col. 13 , lines 50-51)
Although there is a difference between the claimed compound and the prior art compound with respect to the claimed compound having a moiety of  3-fluoro substituent on the phenyl ring instead of 2-fluoro substituent on the phenyl ring of the prior art compound., they are in a relationship of positional isomers . The isomer is expected to be prepared by the same method and to have generally the same properties.  This expectation is then deemed the motivation for preparing the position isomers.
 So, it would have been obvious to the skilled artisan in the art before the effective filing date of the claimed invention to be motivated to prepare the meta position of fluoride on the phenyl ring of the Enomoto et al compound as an alternative.  This is because it is well known that position isomerism is a fact of close structural similarity; the skilled artisan in the art would expect such a modification of the prior art compound  to be successful and feasible as guidance shown in the prior art. 

I. 	  Applicants argue the following issues:



    PNG
    media_image7.png
    1000
    1336
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    129
    1373
    media_image8.png
    Greyscale


  Applicants’ arguments have been noted. However, as indicated in the above, in view of the revised claims, the rejection of Claim(s) 1-4, 10-15,20-26 under 35 U.S.C. 102(a)(2) as being anticipated clearly  by Enomoto et al (US 4,711,898) has been changed to the rejection of Claim(s) 1-5, 10-15,20-26 under 35 U.S.C. 103 as being unpatentable over Enomoto et al (US 4,711,898).
Therefore, the application is not persuasive at this time. 


Conclusion
Claims 1-5, 10,12-15,20-26 are rejected. 
Claims 6-9 and 16-19 are objected.
Claims 27-45 are withdrawn from consideration. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR V OH whose telephone number is (571)272-0689.  The examiner can normally be reached on 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        9/27/2022